          Case 1:19-cv-01129-RP Document 28 Filed 06/17/21 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

CANDACE CANTU,                                   §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §                   1:19-CV-1129-RP
                                                 §
APCON, INC.,                                     §
                                                 §
               Defendant.                        §

                                      FINAL JUDGMENT

       On June 17, 2021, the Court issued an order dismissing Plaintiff’s complaint. (Order, Dkt.

27). As nothing remains to resolve, the court renders Final Judgment pursuant to Federal Rule of

Civil Procedure 58.

       IT IS ORDERED that the case is CLOSED.

       SIGNED on June 17, 2021.




                                            ROBERT PITMAN
                                            UNITED STATES DISTRICT JUDGE
